 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   FRANCO MACIAS, et al.,                        ) Case No.: 1:18-cv-1634 -DAD JLT
                                                   )
12                 Plaintiffs,                     ) ORDER DISCHARGING THE ORDER TO SHOW
                                                   ) CAUSE DATED DECEMBER 27, 2018
13          v.                                     )
                                                   )
14   CITY OF DELANO, et al.,                       )
                                                   )
15                 Defendants.                     )
                                                   )
16
17          On December 27, 2018, the Court ordered Plaintiffs and their counsel to show cause why the
18   claims of the minor M.M. should not be dismissed, because the minor was not represented by a
19   guardian ad litem. (Doc. 6) On January 2, 2019, Plaintiffs filed a motion for Esmeralda Valbovinos to
20   be appointed as the guardian ad litem for M.M. (Doc. 7)
21          Accordingly, the Court ORDERS: the Order to Show Cause dated December 27, 2018 (Doc. 6)
22   is DISCHARGED.
23
24   IT IS SO ORDERED.
25      Dated:    January 4, 2019                              /s/ Jennifer L. Thurston
26                                                    UNITED STATES MAGISTRATE JUDGE

27
28

                                                       1
